

116 HR 5152 IH: Transportation Equity Act
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5152IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Ms. Velázquez (for herself and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a grant program under which the Secretary of Transportation will reimburse public
			 transportation agencies that offer free unlimited transportation passes to
			 eligible individuals.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Transportation Equity Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Establishment of grant program.
					Sec. 3. Eligible agencies.
					Sec. 4. Eligible individuals.
					Sec. 5. Eligible services and requirements.
					Sec. 6. Features of T–U Pass.
					Sec. 7. Proof of eligibility.
					Sec. 8. Application and selection.
					Sec. 9. Amount of reimbursement to transit agencies.
					Sec. 10. Reports from agencies.
					Sec. 11. Termination of benefits under certain circumstances.
					Sec. 12. Rule of construction.
					Sec. 13. Authorization of appropriations.
					Sec. 14. Definitions.
 2.Establishment of grant programThe Secretary of Transportation shall establish a program to reimburse eligible public transportation agencies that provide eligible individuals a free unlimited transportation pass (to be known as a T–U Pass).
 3.Eligible agenciesA public transportation agency is eligible to participate in the program if the agency— (1)provides a monthly, flat-rate, unlimited transportation pass for purchase by any individual; and
 (2)agrees to establish a separate T–U Pass for eligible individuals. 4.Eligible individualsThe following individuals are eligible to receive a free T–U Pass:
 (1)An individual aged 60 and older. (2)An individual with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)).
 (3)An individual who receives a means-tested benefit, as determined by the Secretary. (4)A low-income individual (as defined in this Act).
 (5)The spouse of an individual described in paragraphs (1) through (4) who lives with such individual. (6)The unmarried dependent of an individual described in paragraphs (1) through (4) who lives with such individual.
			5.Eligible services and requirements
 (a)In generalSubject to subsection (b), a T–U Pass shall only provide general transportation services and not premium transportation services.
 (b)Exception for certain individualsA public transportation agency may seek a waiver from the Secretary to provide a T–U Pass that provides premium transportation services to an eligible individual who the transit agency determines—
 (1)has no access to reasonably accessible transportation access points and is not eligible for paratransit transportation services; or
 (2)is disabled and whose principal place of residence, primary or specialist medical facilities, educational facilities, or place of employment is not within one-half mile of a transportation access point that contains the necessary infrastructure for the individual to use public transportation.
 (c)T–U Pass requirementsA T–U Pass shall provide unlimited access to public transportation and shall be valid for all schedules, times, and periods the transportation agency offers service.
 (d)Automatic monthly loading capability of transportation benefitsA T–U Pass shall— (1)be able to receive funds remotely or be loaded with funds automatically on the first day of each calendar month; and
 (2)make such funds available upon entrance or boarding at the first transportation access point on the first day the T–U Pass is used in such month.
 (e)Waiver for certain public transportation agenciesThe Secretary may waive a requirement under subsection (d) if the Secretary determines that— (1)a public transportation agency cannot meet such requirement because of infrastructure limitations, cost inefficiencies, inability to finance, or unavailable technology; and
 (2)the transportation agency provides a T–U Pass that— (A)only functions at entry and exit points of the transit system; or
 (B)only permits transactions of transportation-related expenses at facilities operated by the transportation agency, including—
 (i)booths or automated vending machines at transportation access points operated by the transit agency;
 (ii)telephone or online interfaces operated by the transit agencies; and (iii)additional facilities as determined by the Secretary.
 (f)Rollover prohibitedAny funds that are disbursed to a T–U Pass shall be surrendered if not used in the course of the month for which such benefits were provided.
 (g)Prohibition of duplicative transportation benefitsGrants made pursuant to the program shall not be used to reimburse more than one T–U Pass per individual.
			6.Features of T–U Pass
 (a)ExpirationSubject to section 11, a T–U Pass expires one year after issuance, and a public transportation agency may not terminate the validity of the T–U Pass until the date of expiration regardless of whether the individual continues to be eligible under section 4 of this Act.
 (b)DesignA public transportation agency receiving a grant pursuant to the program shall select a design that distinguishes the T–U Pass from other passes. The T–U Pass shall—
 (1)be a card, ticket, or voucher; (2)include the words Photo ID T–U Pass on the front and back;
 (3)include the words If found, please return to immediately followed by the address of the issuing office of the transportation agency; (4)include a photo of the person to whom the T–U Pass was provided;
 (5)include a seal with the logo of the transportation agency; (6)include the full name of such eligible person;
 (7)include the expiration date of the T–U Pass; and (8)include any additional features the Secretary determines is necessary.
 7.Proof of eligibilityAn individual seeking a T–U Pass must provide to the public transportation agency— (1)proof of the basis of at least one ground of eligibility described section 4; and
 (2)documentation the Secretary determines is necessary to support the basis of eligibility. 8.Application and selectionThe Secretary shall award grants on a competitive basis and may require that an application from a public transportation agency be submitted in a prescribed form and manner and that it contains specified agreements, assurances, and information.
		9.Amount of reimbursement to transit agencies
 (a)In generalGrants made pursuant to the program shall be used only to reimburse a public transportation agency for the cost of providing a T–U Pass.
 (b)Amount of reimbursementA public transportation agency shall be eligible to receive reimbursement for each T–U Pass at the cost charged for a monthly, flat-rate, unlimited transportation pass.
 (c)Exception for discounted monthly passesIf an eligible individual is eligible for a reduced-cost monthly, flat-rate, unlimited transportation pass for reasons including disability or age, the public transportation agency shall be eligible to receive compensation equaling the cost of such reduced-cost pass.
 10.Reports from agenciesA public transportation agency receiving a grant under this Act shall provide to the Secretary an annual report explaining—
 (1)the agency’s plan to annually verify the eligibility of holders of a T–U Pass; and (2)the number of T–U Passes that have been terminated pursuant to section 11.
			11.Termination of benefits under certain circumstances
 (a)Fraud and saleThe Secretary shall establish procedures for termination of a T–U Pass if— (1)an individual obtains or uses the T–U Pass fraudulently; or
 (2)an individual sells, distributes, or provisions the T–U Pass to an individual other than the individual to whom the T–U Pass was provided.
 (b)ProceduresThe procedures required by subsection (a) shall include notice, opportunity for hearing, and civil monetary penalties.
 12.Rule of constructionNothing in this Act shall be construed to limit any other programs that are sponsored by public transportation agencies to provide free transportation to eligible individuals.
 13.Authorization of appropriationsThere are authorized to be appropriated $1,000,000,000, to be available under expended, for fiscal year 2021 and each fiscal year thereafter.
 14.DefinitionsIn this Act: (1)DependentThe term dependent has the meaning given such term in section 152 of the Internal Revenue Code of 1986, except that the term also includes an individual who is not a citizen or national of the United States if such individual would otherwise be considered a dependent pursuant to such section if such individual were a citizen or national of the United States.
 (2)Eligible individualThe term eligible individual means an individual described in section 4. (3)General transportation serviceThe term general transportation service means a transportation service that is subject to the same base fare established by the transportation agency for local or general service.
 (4)Low-income individualThe term low-income individual means, with respect to any calendar year, any individual who lives in a household that has a gross income that does not exceed 300 percent of the poverty line, as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)).
 (5)Means-tested benefitThe term means-tested benefit means a mandatory spending program of the Federal Government for which, as determined by the Secretary, eligibility for the program’s benefits, or the amount of such benefits, is determined on the basis of income or resources of the individual or family seeking the benefit.
 (6)Paratransit servicesThe term paratransit services means service to individuals with disabilities that is comparable to the level of service provided to individuals without disabilities who use routes operated by the public transportation agency.
 (7)Premium transportation serviceThe term premium transportation service means a transportation service that is not a general transportation service. (8)ProgramThe term program means the grant program established pursuant to section 2.
 (9)Reasonably accessibleThe term reasonably accessible means, with respect to a transportation access point, a transportation access point within one-half mile of the eligible individual’s principal place of residence.
 (10)SecretaryThe term Secretary means the Secretary of Transportation. (11)T–U PassThe term T–U Pass means the unlimited transportation pass established pursuant to the program.
 (12)Transportation access pointThe term transportation access point means a bus stop, a train, subway, or rail station, or any similar fixed infrastructure used by passengers to embark and disembark mass-transit service.
			